DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art (US3018112 or 2489545 or 6273231 or 4648605 or 20070166096 or 20180274584) fails to teach an outer seal assembly comprising: a flexible outer annular ring extending between a first outer end and a second outer end and having a radially inward-opening C-shaped cross section comprising: (a) an anchor leg extending radially inward proximate the first outer end; (b) a flexible neck extending between the first outer end and the second outer end; and (c) a sealing leg extending radially inward proximate the second outer end; and a sliding ring having a pocket formed therein, the sealing leg being secured in the pocket, the sliding ring comprising a lubricious material, and a lip extending axially away from the second outer end and at least one of the sealing leg and the pocket has a taper thereon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL A. PATEL
Examiner
Art Unit 3675



/VISHAL A PATEL/Primary Examiner, Art Unit 3675